Citation Nr: 1614696	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-21 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for acute myelogenous leukemia (AML).  

2.  Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, S.B., and D.C.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served in the United States Army from April 1982 to September 1983 and from February 2003 to May 2004 in support of Operation Iraqi Freedom.  His awards and decorations include the Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In November 2015, the Veteran testified before the undersigned at a Travel Board hearing.


FINDINGS OF FACT

1.  AML is attributable to service.  

2.  Brain trauma with residual memory loss is attributable to service.  


CONCLUSIONS OF LAW

1.  AML was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).  

2.  Brain trauma with residual memory loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.306 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, leukemia will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

AML

The Veteran seeks service connection for AML.  The service treatment records do not reflect a diagnosis of AML.  The Veteran had episode of hypoglycemia that occurred in April 2004 during service after he had been fasting.  

Post-service, in February 2005, the Veteran was afforded a VA examination.  It was noted that in April 2004, that the Veteran was seen for lightheadedness and stomachaches following prolonged fasting or abstinence from food.  Laboratory tests obtained at that time noted glucose of 69.  The Veteran was diagnosed with hypoglycemia.  On examination, the Veteran further reported that during 2004, he was having intermittent periods of lightheadedness and weakness which occurred if he avoided food for too long.  He was eating only one or possibly two meals daily and drinking six cups of coffee.  His meals at that time would often consist of doughnuts or other sweet foods with several cups of coffee and then he would not eat for many hours.  He had a similar event when he returned to Fort Campbell and was seen and noted to have a blood sugar of 69.  Since then, the Veteran stated that he had normalized his diet and has had no recurrence of these periods of lightheadedness.  The Veteran denied current symptomatic hypoglycemia since June 2004.  It was noted in the examination report that there was no history of malignant neoplasm.  The examiner indicated that the episodic transient decrease in blood sugar that was result of the volitional choice of prolonged fasting which had not recurred since the Veteran returned to a normal diet without prolonged fasting.  There was no evidence of pathologic recurrent hypoglycemia.  This condition was transient and a result of his own volitional choice to avoid consumption of food.  The examiner did not note any manifestations of AML nor was that disease diagnosed.

Private medical records dated from February 2006 reflect that diagnosis of AML was made and treated after the presumptive period ended.  

In June 2013, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran had been diagnosed with AML in February 2006 with chemotherapy completed in July 2006.  He was considered to be in remission.  

The examiner noted that the Veteran believed that the AML was caused by an episode of hypoglycemia that occurred in April 2004.  The examiner indicated that this was a clinical rather than a laboratory diagnosis and was based on the fact that the Veteran presented for care with mild abdominal pain and had not eaten in quite some time.  The examiner indicated that the Veteran's abdominal pain was due to hunger.  He was encouraged to eat and the condition healed without residuals.  At a later examination, this condition was noted as evaluated and treated with feeding.  The examiner indicated that it was not clear upon what basis the Veteran was contending that his volitional choice of not eating food and thus developing mild abdominal pain consistent with hunger led to the later development of a bone marrow cancer that affects blood count, but in no way is related to the blood glucose level.  The examiner opined that this contention was not medically credible.  It was the examiner's medical opinion that it was less likely than not (less than 50/50 probability) that the Veteran's condition of AML was caused by or related to a volitional choice of not eating at a single occasion years earlier since the weight of the medical literature does not support any nexus between the development of a bone marrow cancer and skipping a few meals years earlier.

The Veteran also contends that he was exposed to benzene and other chemicals during active service from the use of burn pits where waste was disposed and burned.  The Veteran submitted an April 2009 letter from his platoon sergeant (S.B.) who also testified at his Board hearing and stated that high exposure to radiation and the chemical benzene leads to leukemia.  He reported that benzene is found in oil which was present during their service in the Gulf War.  He related that they were also exposed to other chemicals including from having to burn their own feces.  Finally, S.B. stated that the Veteran showed signs of fatigue and complained of exhaustion within a few months of entering Iraq and which continued for months afterwards until he was diagnosed as having AML post service.  The Board finds that S.B. is competent and credible in his report that oil and feces was burned during their time in the Gulf War and that he observed the Veteran exhibiting signs of fatigue and complaining of exhaustion.  However, with regard to the purported radiation levels and the proposition that there was a high exposure to radiation, no supporting documentation of high radiation levels was furnished and with regard to that proposition as well as that the chemical benzene leads to leukemia, these contentions require specialized knowledge and medical expertise.  

The Veteran also submitted supporting internet/literature/article documentation.  The Board has carefully considered the articles.  Medical treatise evidence can provide important support when combined with the pertinent opinion of a medical professional.  Similarly, medical treatise evidence can discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts.  Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 (1998).  These documents suggest connections between benzene exposure and burn pits with the development of leukemia, but none of the articles addresses the Veteran's specific case.  

Medical testimony was offered at the Veteran's Board hearing in November 2015 Board.  At that time, D.C., a medical laboratory technologist from the American Society of Clinical Pathologists, also testified on behalf of the Veteran, stating that the Veteran's diagnosis of AML was rare at the young age of 40 years old.  The technologist stated that AML is known to be caused from benzene exposure, from depleted uranium exposure, and it can take up to five years after a person is exposed to it for the disease to manifest.  The technologist indicated that the information submitted by the Veteran all agreed that benzene and depleted uranium from the burn pits is a major cause of AML.  The technologist stated that the Veteran was located near the burn pits during service.  Moreover, the armored vehicles also contained depleted uranium.  She related that when the soldiers (including the Veteran) would drive by burning vehicles, they were exposed to depleted uranium and benzene in paint.

Due to the complicated nature of the issue at hand, a VA medical expert opinion was obtained.  The examiner agreed with the prior VA opinion that the Veteran's AML was unrelated to his episode of hypoglycemia that occurred in April 2004 during service.  However, the examiner acknowledged that literature showed that high levels of benzene had been associated with a higher risk of developing AML while relatively low level exposure had been associated with an increased risk of developing myelodysplastic syndrome, but not AML.  The risk of developing either disease appeared to be dose related and it was unknown whether there was any safe threshold for benzene exposure.  The onset would occur several years later.  The examiner indicated that the usual age of onset was 65 years, but an onset age for AML of 40 was not in fact rare.  The examiner noted that the benzene levels for the Veteran were not available, but opined that it was at least as likely as not that the Veteran's AML may be due to such exposure.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiners were aware of the Veteran's medical history, provided fully articulated opinions, and also furnished reasoned analyses.  The Board therefore attaches significant probative value to the opinions, as such are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The medical opinions furnished by VA indicated that the Veteran's AML is not related to an inservice hypoglycemic episode.  However, the VA medical expert opinion recently provided indicated that the AML may be due to inservice benzene exposure.  Likewise, the medical laboratory technologist from the American Society of Clinical Pathologists indicated that there was a causal relationship.  

Accordingly, the Board finds that service connection for AML is warranted.  

TBI

A TBI was not specifically noted during service, but the Veteran was treated for complaints of headaches.

Post-service, the Veteran was afforded a VA examination in August 2009.  At that time, the Veteran reported that he was injured while in Iraq, as a result of mortar blasts which caused pressure waves, but did not result in his losing consciousness.  He stated that he was stunned, but did not seek medical care.  The examiner noted that none of these events represented more than a grade I concussion.  Current symptoms included memory loss, fatigue, headaches, difficulty concentrating and decreased attention.  The Veteran also complained of blurred vision, decreased hearing, and tinnitus.  He indicated that he had some neurobehavioral symptoms including irritability and restlessness as well as issues with mobility.  Physical examination with during neurological testing was performed.  The examiner felt that there was no current evidence of a TBI and the magnetic resonance imaging (MRI) was not consistent with a TBI; rather, the current symptoms that were manifested were related to PTSD.  (The Veteran is service-connected for PTSD and his symptoms of PTSD have been rated with that disorder.)  However, in reviewing the MRI results, the following was indicated: "There is a single nonspecific focus of signal abnormality in the left parietal white matter.  This could be related to prior traumatic insult.  Ischemic focus or demyelinating disease are considered less likely."  Thus, the MRI suggested residuals from prior trauma. 

In June 2013, the Veteran was afforded a VA examination.  At that time, the examiner indicated that the Veteran did not have a headache disorder pathology.  He was treated in 2004 for muscle tension headaches, but there were no residuals.  

At his Board hearing, the Veteran testified that during service, there was a mortar attack at the north gate.  The mortar had dropped no more than 10 feet or less from the Veteran, but he was saved by the Hesco barrier which he explained was a 3-foot wall filled with sand.  As he was standing by that barrier, the mortar attack happened.  He was not hit by the shrapnel, but was hit by the shock wave.  When he was hit by the shock wave, it contorted his body.  He said it took him a few seconds to realize that he needed to get in the bunker.  The mortar hit about 6-7 feet from him.  He has generally asserted a head trauma.  He related that afterwards, he had headaches.  Currently, he indicated that he had continued memory impairment.  

The Board finds that the August 2009 opinion failed to discuss the positive MRI finding which diminishes its probative value with regard to the lack of a current TBI diagnosis.  The June 2013 VA examination is probative as to the lack of a current headache disorder, particularly since the Veteran did not report headaches at his recent Board hearing.  The Veteran did, however, report at his hearing having a cognitive memory impairment since his inservice mortar attack and injury.  According to the Reeves case, the Board is required to apply the section 1154(b) presumption to whether the claimed injury occurred as well as the separate issue of whether the Veteran suffered the claimed ensuing disability while on active duty.  For example, once establishing that the claimed injury occurred, a Veteran would then only have had to show that the disability he incurred in service was a chronic condition that persisted in the years following active duty.  This basically establishes that the injury in service resulted in permanent disability.  See generally Reeves.  A head injury as well as cognitive impairment such as memory loss is the type of medical problem that is within the Veteran's ability to observe on his own, both during and after service.  Thus, while his statements of in-service mortar explosion exposure and head injury are competent, so, too, are his statements that he had memory impairment afterwards.  He is also credible in that regard.  The Board has no reason to doubt the credibility of his statements, especially since his assertions of mortar attacks are consistent with the circumstances, conditions, and hardships of his service.  Thus, there is credible evidence that memory impairment due to a head trauma occurred after a mortar explosion during his service.  

Accordingly, service connection for head trauma with residual memory loss is warranted, especially with resolution of all reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  


ORDER

Service connection for AML is granted.  

Service connection for brain trauma with residual memory loss is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


